Name: Council Regulation (EEC) NR. 1357/90 of 14 May 1990 amending Regulation (EEC) No 1964/87 adjusting the system of aid for cotton introduced by protocol No 4 annexed to the act of accession of Greece
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 28 . 5 . 90No L 134 /22 Official Journal of the European Communities COUNCIL REGULATION (EEC) Nr. 1357/90 of 14 May 1990 amending Regulation (EEC) No 1964 / 87 adjusting the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece, and in particular paragraph 1 1 of Protocol No 4 on cotton annexed to it , as amended by Protocol No 14 attached to the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Regulation (EEC) No 1964/ 87 ( 3 ) provides in Article 2 (2 ) thereof that when the production of estimated unginned cotton exceeds the maximum guaranteed quantity , the amount of aid is to be reduced ; whereas that reduction has been limited for the 1987 / 88 to 1989 / 90 marketing years to a certain percentage of the norm price ; whereas in view of the present market situation for this sector and taking into account the arrangements for guaranteed quantities , the limitation of the reduction of the amount of aid should be extended by a marketing year ; HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 2 (2 ) of Regulation (EEC) No 1964 / 87 shall be replaced by the following: 'However for the 1987 / 88 , 1988 / 89 , 1989/ 90 and 1990 / 91 marketing years , this reduction in the amount of aid may not be greater than 15 % , 20 % , 25 % and 25 % respectively of the norm price;' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY ( ») OJ No C 96 , 17 . 4 . 1990 . ( 2 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 3 ) OJ No L 184 , 3 . 7 . 1987 , p. 14 .